United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1209
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Cortez Turner,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 7, 2007
                                 Filed: February 14, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Cortez Turner pleaded guilty to conspiracy to distribute and possess with intent
to distribute heroin and cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. In
April 2004, he was sentenced to 64 months of imprisonment and 4 years of supervised
release. Turner did not file an appeal, but in December 2005 filed a motion under 18
U.S.C. § 3582(c)(2) seeking to reduce his sentence. The district court1 denied Turner's
motion, and he appeals.



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
       Section 3582(c)(2) provides that "in the case of a defendant who has been
sentenced to a term of imprisonment based on a sentencing range that has
subsequently been lowered by the Sentencing Commission . . . the court may reduce
the term of imprisonment, after considering the factors set forth in 3553(a) to the
extent that they are applicable, if such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission." 18 U.S.C. § 3582(c)(2). Turner
argues he is entitled to a sentence reduction based on Amendment 591. After
reviewing the record, it is clear that Turner is not entitled to a sentence reduction
based on this amendment because it was already in effect at the time Turner was
sentenced. Amendment 591 became effective on November 1, 2000, more than three
years before Turner was sentenced. See United States v. Alvarez, 210 F.3d 309, 310
(5th Cir. 2000) (per curiam) (where Guidelines amendment became effective before
defendant was sentenced, the motion to lower the defendant's sentence was not based
upon a range that was "subsequently" lowered by the Sentencing Commission);
United States Sentencing Guidelines Manual (USSG), App.. C, Amend. 591; see also
United States v. Ibarra-Torres, 161 F. App'x 613 (8th Cir. 2006) (per curiam)
(unpublished) (adopting holding in Alvarez regarding USSG amendments in effect at
the time of sentencing).

      Accordingly, we affirm the district court's dismissal of Turner's motion.
                     ______________________________




                                          -2-